Case 2:21-cv-01074-JDC-KK Document 78 Filed 09/21/21 Page 1 of 1 PageID #: 3655




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


 STATE OF LOUISIANA ET AL                            CASE NO. 2:21-CV-01074

 VERSUS                                              JUDGE JAMES D. CAIN, JR.

 JOSEPH R BIDEN JR ET AL                             MAGISTRATE JUDGE KAY

                                            ORDER

        Before the Court is a “Plaintiff States’ Consent Motion to Reset Hearing” (Doc. 77)

 wherein Plaintiff States move to continue the hearing on the Motion to Dismiss for Lack of

 Jurisdiction and the Motion for Preliminary Injunction on December 2, 2021 until December 7,

 2021. Finding good cause to continue the hearing,

        IT IS ORDERED that motion is GRANTED; the hearing is CONTINUED and RESET

 for December 7, 2021, at 1:30 p.m. at the Federal Courthouse in Lafayette, Louisiana in

 Courtroom #4.

        THUS DONE AND SIGNED in Chambers on this 21st day or September, 2021.



                          _____________________________________
                                   JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE
